Spain, J. (concurring in part and dissenting in part).
We dis-
sent, respectfully and only in part, with respect to that portion of the majority’s decision which affirms the invalidátion of the ballots of those voters who obtained absentee ballots for the April 27, 2004 special general election solely based on respondent Albany Board of Elections’ noncompliance with the federal order.* While we do not condone the error made by the Board in mailing absentee ballots for the special general election based on applications made the year before, rather than requiring new applications as contemplated by the federal order and Election Law article 8, we find it unacceptable and unjust to disfranchise innocent voters who acted in understandable reliance on the Board’s actions when they cast their votes utilizing absentee ballots sent to them by the Board.
Clearly, the Election Law requires voters to make an application indicating a specific reason necessitating the use of an absentee ballot in the pertinent election {see Election Law § 8-*481400 [1], [2]). Here, however, that process was altered by the federal order providing that, at least with respect to the special primary election, absentee ballots would be issued based on all applications filed in 2003. Because the federal order had already modified the process of obtaining absentee ballots, it is insufficient to point to noncompliance with the specific letter of the Election Law to resolve this matter. Indeed, pursuant to the federal order, it appears that the voters in question, without filing an application, properly received and successfully utilized absentee ballots for the special primary election. When they then automatically received ballots for the special general election the very next month, there can be little argument that they acted reasonably in relying on those ballots to cast their votes.
In sum, we find it exceedingly unfair and unjust to deprive voters of their constitutional right to vote where “[n]o suggestion is made that the persons who voted the ballots were not duly qualified electors [and] . . . [t]here was nothing within or upon the ballot from which a voter could know that the ballot was not ... in exact conformity to the law,” leaving the voter powerless to remedy an error created entirely by actions of the election officials (People ex rel. Hirsh v Wood, 148 NY 142, 146 [1895]). Notably, in People ex rel. Hirsh v Wood (supra), the Court of Appeals went so far as to say: “We can conceive of no principle which permits the disenfranchisement of innocent voters for the mistake[,] or even the willful misconduct!,] of election officers in performing the duty cast upon them” (id. at 146-147; see Sheils v Flynn, 252 App Div 238, 243 [1937], affd 275 NY 446 [1937]; see also Matter of Kolb v Casella, 270 AD2d 964, 965 [2000], lv denied 94 NY2d 764 [2000]; Matter of St. John v Board of Elections of County of Albany, 145 Misc 2d 324, 328 [1989]). Accordingly, in keeping with the spirit of the principle that “[t]he object of election laws is to secure the rights of duly qualified electors, and not to defeat them” (People ex rel. Hirsh v Wood, supra at 147), and given the absence of any evidence of fraud or manipulation, we would reverse with respect to those votes discarded based solely on the Board’s failure to comply with the federal order.
Carpinello, J., concurs. Ordered that the judgment is affirmed, without costs.

 We agree, however, with Supreme Court’s determination that the ballots of Ellen Graziano, Richard Luke and Suzanne Luke are invalid for other stated reasons.